         Case 8:18-cv-02869-VMC-CPT Document 55 Filed 05/07/19 Page 1 of 1 PageID 661
                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

                                            CLERK'S MINUTES

CASE NO.:           8:18-cv-2869-T-33CPT                   DATE:                 May 7, 2019
HONORABLE CHRISTOPHER P. TUITE                             INTERPRETER:          N/A
                                                           LANGUAGE:
CYMAN SECURITIES & TRADING LTD, et al.
                                                           PLAINTIFF’S COUNSEL
v.                                                         Margo Arnold
CHRISTOPHER FRANKEL                                        DEFENSE COUNSEL
                                                           David Banker
                                                           Harold Holder
COURT REPORTER:             DIGITAL                        DEPUTY CLERK:         Lisa Bingham
TIME:     11:02 a.m. – 11:45 a.m.   TOTAL: 1 hour          COURTROOM:            12B
          11:58 a.m. – 12:15 p.m.


PROCEEDINGS:        MOTION HEARING


The Court hears oral argument re: Plaintiffs’ Motion to Compel Responses & Interrogatories (Doc. 40),
Motion to Compel Responses & Production of Documents (Doc. 41), and Motion to Compel Interrogatory
Answers (Doc. 46).

For the reasons stated on the record, the Court directs the parties to meet and confer in good faith and file
a joint notice by May 24, 2019, advising the Court of the status of the disputes that have been raised in
their motions. The notice should include what, if any, objections remain for the Court’s resolution and to
address all of the pending matters raised in the motions in light of the newly amended complaint including
the confidentiality agreement.

Order to follow.
